Citation Nr: 0817546	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-09 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from July 1957 to 
July 1959.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision.

This case has been advanced on the docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his bilateral hearing loss was 
caused by exposure to acoustic trauma while in service.  The 
veteran served as a medical officer at an ammo depot where 
here reports that he was exposed to loud percussion type 
noises emanating from dismantling and assembling of 
ammunition while making weekly rounds with the safety 
inspector.  

Service medical records do not show any complaints of hearing 
loss; and audiometric testing at the veteran's separation 
physical in June 1959 showed normal hearing acuity.  

Following service, the veteran did not seek treatment for 
hearing loss for many years; and the veteran stated in June 
2005 that he did not become aware of hearing loss until 1995.  
At a VA treatment session in October 1997, the veteran 
reported a gradual onset of hearing loss over the previous 2-
3 years.  The VA doctor diagnosed the veteran with bilateral 
hearing loss and recommended hearing aids; but the doctor 
provided no opinion as to the etiology of the veteran's 
hearing loss.

In March 2004, the veteran's private doctor stated that the 
veteran had hearing loss that was most likely secondary to 
noise trauma in the past; and he stated that he suspected 
that exposure to noise trauma while in service did contribute 
to the veteran's hearing loss.  However, the doctor admitted 
that he had not reviewed the veteran's claims file, and his 
opinion failed to address the roughly 36 year passage of time 
between the veteran's separation from service and his first 
treatment for hearing loss.  Nevertheless, where medical 
evidence suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, an 
examination is warranted.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Under the circumstances of this case, a VA examination should 
be provided.  Likewise, this will give the veteran an 
opportunity to describe the type of acoustic trauma to which 
he claims exposure in-service with greater specificity, to 
include comparing it to more generally known sounds (e.g. 
moving trucks, buses, trains, planes) and to describe the 
length of exposure during his weekly inspections.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
compare the noise to which he claims in-
service exposure to more generally known 
sounds (e.g. moving buses, trucks, trains, 
planes), and to describe the duration of 
his weekly exposure.  

2.  Then, schedule the veteran for an 
audiologic examination.  The examiner 
should be provided with the veteran's 
claims file and asked to fully review it.  
Any conclusion should be supported by a 
full rationale.  The examiner should 
specifically determine whether it is as 
likely as not (50 percent or greater) that 
the veteran's hearing loss is the result 
of his exposure to loud noise while in the 
military.  The examiner should 
specifically comment on the letters 
submitted by Dr. Kronberg; and should 
address the relevance, if any, of a 
showing of no hearing loss at separation 
in 1959 and no record of hearing loss for 
roughly 36 years following service.

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response before 
returning the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

